CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”) dated as of September 5, 2006 (the
“Effective Date”), is by and between Belmont Partners, LLC (“Consultant”) and
Harbin Yifeng Eco-environment Co., Ltd., an company incorporated under the laws
of the People’s Republic of China (“Yifeng”) (the “Company”).


RECITALS


A. The Company desires to retain the Consultant for the term set forth in this
Agreement to assure itself of the services of the Consultant, and the Consultant
is willing to be retained by the Company for the term on the terms and
conditions set forth below.


B. The Consultant desires to provide the services under this Agreement and
represents that he is qualified to perform such services.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the parties agree as follows:


1. Retention of the Consultant. Subject to the terms and conditions set forth in
this Agreement, the Company hereby retains the Consultant to perform the
services set forth in this Agreement, and the Consultant accepts this retention
on the terms and conditions set forth in this Agreement.


2. Term. The term of this Agreement shall commence on the Effective Date and
continue until the completion of the Reverse Merger (as defined below).


3. Scope of Work. The services to be performed by the Consultant under this
Agreement (the “Work”) shall consist of providing an introduction to USIP.com,
Inc., a Nevada Corporation (“USIP”), as well as advice and counseling to assist
the Company in effecting a reverse merger transaction with USIP (the “Work”).


4. Compensation and Payment. In consideration of the Work, the Company shall
compensate Consultant, only in the event that the Company is successful in
completing a reverse merger transaction with USIP, its parent or subsidiary
companies or an affiliated company of USIP (the “Reverse Merger”), by causing
USIP to issue to Consultant 1.8% of USIP’s common stock (180,000 shares of
USIP’s common stock) following a reverse split.


Whenever USIP shall propose to file a registration statement under the
Securities Act of 1933, as amended, relating to the public offering of Company
common stock for sale for cash for its own account, or a re-sale registration
statement for the sale of stock held by other shareholders or by employees or
consultants to USIP (a “Registration Statement”), USIP shall give written notice
to Consultant at least fifteen (15) business days prior to the anticipated
filing thereof, specifying the approximate date on which USIP proposes to file
such Registration Statement and the intended method of distribution in
connection therewith, and advising the Consultant of his right to have any or
all of the Registrable Securities, as defined below, then held by Consultant
included among the securities to be covered by such Registration Statement (the
“Piggy-Back Rights”). For the purposes of this Section, “Registrable Securities”
shall mean all common stock issuable to Consultant, upon conversion of any
preferred stock issued to it pursuant to the terms of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 


5. Independent Contractor. The Consultant agrees to perform his services
hereunder as an independent contractor and not as an employee of the Company,
its subsidiaries or affiliates. The Consultant is not granted any right or
authority or responsibility, expressed, implied or apparent, on behalf of or in
the name of the Company to bind, or act on behalf of, the Company.


6. Modifications. No amendment or modification to this Agreement shall be
effective unless made in writing.


7. Assignment. This Agreement and all of the Consultant’s rights, duties and
obligations under this Agreement are personal in nature and shall not be
subcontracted, assigned, delegated or otherwise disposed of by the Consultant
without the prior written consent of the Company.


8. Notice. All notices required under this Agreement shall be deemed given when
sent by overnight courier or registered or certified mail, or when sent by
telecopy, telegraph or other graphic, electronic means and confirmed by
overnight courier or registered or certified mail addressed to the address set
forth in the preamble to this Agreement. Either party shall have the right to
change the address or name of the person to whom such notices are to be
delivered by notice to the other party.


9. Law and Venue. This Agreement shall be governed in all respects by and
construed in accordance with the laws of the State of New York without regard to
conflicts of law provisions. Any litigation between the parties shall be
conducted in the state or federal courts of the State of New York.


10. Waiver of Trial by Jury. The Company and the Consultant hereby knowingly,
voluntarily and intentionally waive the right to a trial by jury with respect to
any litigation based hereon, or arising out of, under or in connection with this
agreement. This provision is a material inducement for the parties entering into
this agreement.


11. Headings. The headings in this Agreement are provided for convenience of
reference only and shall not affect the construction of the text of this
Agreement.


12. Non-Waiver. No waiver of any provision of this Agreement shall be deemed to
be nor shall constitute a waiver of any other provision, whether or not similar,
nor shall any waiver constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the party making the waiver.


13. Cumulative Remedies. All rights and remedies of the parties under this
Agreement shall be cumulative, and the exercise of any one right or remedy shall
not bar the exercise of any other right or remedy.


14. Severability. If any provision of this Agreement shall be held or deemed to
be invalid, inoperative or unenforceable, such circumstances shall not affect
the validity of any other provision of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 


15. Survival. The obligations of the parties hereunder which by their nature
survive the termination of this Agreement and/or the completion of the Work
hereunder, shall survive and inure to the benefit of the parties. Those
provisions of this Agreement which provide for the limitation of or protection
against liability shall apply to the full extent permitted by law and shall
survive termination of this Agreement and/or completion of the Work.


16. Complete Agreement. This Agreement constitutes the entire and final
agreement and supersedes all prior and contemporaneous agreements,
representations, warranties and understandings of the parties, whether oral,
written or implied with respect to the subject matter hereof. The inclusion of
this provision has been a material inducement for each of the parties to enter
into this Agreement.


17. Publicity. The Consultant shall not make any public disclosures regarding
the Company, its subsidiaries or affiliates or the project for which he is
performing the Work without the prior approval of the Company.


The parties have executed this Agreement effective as of the day and year first
above written.


HARBIN YIFENG ECO-ENVIRONMENT CO., LTD.  


By: /s/ Yun Wang                  
Name: Yun Wang
Title: CEO 
 


BELMONT PARTNERS, LLC



/s/ Joseph Meuse                              
By: Joseph Meuse, Managing Member
 
 
 
3

--------------------------------------------------------------------------------

 